EXHIBIT 99.1 ELANPHARMACEUTICALS GMBH HERTENSTEINSTRASSE 51 6004 LUCERNE SWITZERLAND And HANS PETER HASLER GINSTERWEG 5 6 SWITZERLAND Employment Agreement ELAN PHARMACEUTICALS GMBHHERTENSTEINSTRASSE 516004CH-LUCERNE TABLE Page 1. EMPLOYMENT 3 2. TERM 4 3. PLACE OF WORK 5 4. ANNUAL SALARY AND BENEFITS 5 5. EXPENSES 6 6. HOLIDAYS 7 7. PERIODS OF ABSENCE, SICKNESS 7 8. PENSION, INSURANCE, AND OTHER BENEFITS 7 9. SUMMARY DISMISSAL 8 RESTRAINT ON ACTIVITIES OF EMPLOYEE 8 CONFIDENTIALITY 8 COMPANY DOCUMENTS AND PROPERTY 9 INTELLECTUAL PROPERTY 9 DATA PROTECTION 10 MISCELLANEOUS 11 APPLICABLE LAW 11 DEFINITIONS 12 SCHEDULES 13 ELAN PHARMACEUTICALS GMBHHERTENSTEINSTRASSE 516004CH-LUCERNE This Employment Agreement is made Between Elan Pharmaceuticals GmbH Hertensteinstrasse 51 6004 Lucerne Switzerland (“THE COMPANY” / “ELAN”, “WE”) and Hans Peter Hasler Ginsterweg 5 6403 Kuessnacht am Rigi Switzerland (“YOU”) Dear Hans Peter We are delighted to make you an offer of employment on the terms and conditions set out in this Agreement. On your signature, the provisions of this Agreement will supersede and replace those contained in any correspondence or communication, written or oral, exchanged between us prior to the date of your signature in relation to your Employment. 1.
